DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 23-44 are y rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of U.S. Patent No. US 10,782,197 (reference application), respectively. This is a statutory double patenting rejection. See at the table below:

Instant Application 
Patent No.10,782,197

23. A method for drilling a wellbore with a drill rig, comprising:


measuring surface torque oscillations of the drill string, comprising:
determining a fundamental oscillation time period;
selecting a time window based on the fundamental oscillation time period;
collecting torque present value data of the drill string for the selected time window;
determining an amplitude of torque oscillation from the collected torque present value data;
determining a reference torque; and
dividing the determined amplitude of torque oscillation by the determined reference torque to obtain a surface torque oscillation performance index, whereby the measurement of the surface torque oscillations of the drill string is a fractional value to indicate the magnitude and severity of surface torque fluctuations of the drilling string.

1. A method for drilling a wellbore with a drill rig, the method comprising: rotating a applying a weight of the drill string on the drill rig; and 
measuring surface torque oscillations of the drill string, comprising: 
determining a fundamental oscillation time period; 
selecting a time window based on the fundamental oscillation time period; collecting torque present value data of the drill string for the selected time window; determining an amplitude of torque oscillation from the collected torque present value data; determining a reference torque; and dividing the determined amplitude of torque oscillation by the determined reference torque to obtain a surface torque oscillation performance index, whereby the measurement of the surface torque oscillations of the drill string is a fractional value to indicate the magnitude and severity of surface torque fluctuations of the drilling string.



24. The method for drilling a wellbore as claimed in claim 23, further comprising modifying at least one drilling parameter based on the surface torque oscillation performance index.
2. The method for drilling a wellbore as claimed in claim 1, further comprising modifying at least one drilling parameter based on the surface torque oscillation performance index.


25. The method for drilling a wellbore as claimed in claim 23, further comprising displaying the surface torque oscillation performance index on a display.
3. The method for drilling a wellbore as claimed in claim 1, further comprising displaying the surface torque oscillation performance index on a display.


26. The method for drilling a wellbore as claimed in claim 23, wherein the determining a fundamental oscillation time period comprises determining based on at least one drill string parameter 



27. The method for drilling a wellbore as claimed in claim 23, wherein the determining the fundamental oscillation time period comprises estimating based on at least one drill string parameter selected from: drill string length, drill pipe length, drill collar length, string shear modulus, string stiffness, drill string moment of inertia, drill string density, drill pipe polar moment, and drill collar polar moment.
5. The method for drilling a wellbore as claimed in claim 1, wherein the determining the fundamental oscillation time period comprises estimating based on at least one drill string parameter selected from: drill string length, drill pipe length, drill collar length, string shear modulus, string stiffness, drill string moment of inertia, drill string density, drill pipe polar moment, and drill collar polar moment.


28. The method for drilling a wellbore as claimed in claim 23, wherein determining the reference torque comprises measuring at least one of: an off-bottom torque, an at-bottom torque, and a top drive rated torque.
6. The method for drilling a wellbore as claimed in claim 1, wherein determining the reference torque comprises measuring at least one of: an off-bottom torque, an at-bottom torque, and a top drive rated torque.


29. The method for drilling a wellbore as claimed in claim 23, wherein measuring the surface torque oscillations of the drill string further comprises:
filtering the collected torque present value data;
sorting the filtered torque present value data to obtain a set of large values p and a set of small values q;
averaging the set of large values p and averaging the set of small values q; and
subtracting the average of the set of small values q from the average of the set of large values p to obtain an amplitude of torsional fluctuations;
wherein the dividing collected torque present value data by the determined reference torque comprises dividing the amplitude of torsional fluctuations by the determined reference torque to obtain the 



30. The method for drilling a wellbore as claimed in claim 28, wherein the filtering the collected torque present value data comprises at least one of: low pass filtering of frequencies at a predetermined fixed value, and band pass filtering of frequencies at predetermined fixed values.
8. The method for drilling a wellbore as claimed in claim 6, wherein the filtering the collected torque present value data comprises at least one of: low pass filtering of frequencies at a predetermined fixed value, and band pass filtering of frequencies at predetermined fixed values.


31. The method for drilling a wellbore as claimed in claim 24, wherein the modifying at least one drilling parameter comprises modifying at least one drilling parameter selected from: drill string rotational speed, weight of the drill string on the drilling rig, slip stick mitigation control, and rate of penetration.
9. The method for drilling a wellbore as claimed in claim 2, wherein the modifying at least one drilling parameter comprises modifying at least one drilling parameter selected from: drill string rotational speed, weight of the drill string on the drilling rig, slip stick mitigation control, and rate of penetration.
32. The method for drilling a wellbore as claimed in claim 23, further comprising averaging the surface torque oscillation performance indexes for selected fundamental oscillation time periods.
10. The method for drilling a wellbore as claimed in claim 1, further comprising averaging the surface torque oscillation performance indexes for selected fundamental oscillation time periods.


33. The method for drilling a wellbore as claimed in claim 23, further comprising polling the surface torque oscillation performance indexes for selected fundamental oscillation time periods.
 11. The method for drilling a wellbore as claimed in claim 1, further comprising polling the surface torque oscillation performance indexes for selected fundamental oscillation time periods.


34. A controller of a drill rig system having a drill string and a drill bit, the controller comprising:
a rotation receptor that receives a signal corresponding to drill string rotation speed at the drill rig;
a torque receptor that receives a signal corresponding to torque applied to the drill string at the drill rig;

a processor to execute the instructions; and
a controller configured to:

determine a fundamental oscillation time period;
select a time window based on the fundamental oscillation time period;
collect torque present value data of the drill string for the selected time window;
determine an amplitude of torque oscillation from the collected torque present value data;
determine a reference torque; and
divide the determined amplitude of torque oscillation by the determined reference torque to obtain a surface torque oscillation performance index, whereby the measurement of the surface torque oscillations of the drill string is a fractional value to indicate the magnitude and severity of surface torque fluctuations of the drilling string.

a rotation receptor that receives a signal corresponding to drill string rotation speed at the drill rig;
a torque receptor that receives a signal corresponding to torque applied to the drill string at the drill rig;
a processor;

a set of computer readable instructions stored in the non-transitory storage medium, wherein when the instructions are executed by the processor allow the controller to measure surface torque oscillations of the drill string by:
determining a fundamental oscillation time period;
selecting a time window based on the fundamental oscillation time period;
collecting torque present value data of the drill string for the selected time window;
determining an amplitude of torque oscillation from the collected torque present value data;
determining a reference torque; and
dividing the determined amplitude of torque oscillation by the determined reference torque to obtain a surface torque oscillation performance index, whereby the measurement of the surface torque oscillations of the drill string is a fractional value to indicate the magnitude and severity of surface torque fluctuations of the drilling string.


35. The controller of a drill rig system as claimed in claim 34, wherein the determining a fundamental oscillation time period using a drill string parameter selected from: drill string length, drill string shear modulus, and drill string density.
 13. The controller of a drill rig system as claimed in claim 12, wherein the determining a fundamental oscillation time period comprises determining based on at least one drill string parameter selected from: drill string length, drill string shear modulus, and drill string density.


36. The controller of a drill rig system as claimed in claim 34, wherein the determining the fundamental oscillation time period comprises a drill string parameter selected from: drill string length, drill pipe length, drill collar length, string shear modulus, string stiffness, drill string moment of inertia, drill string 



37. The controller of a drill rig system as claimed in claim 34, wherein determining the reference torque comprises measuring at least one of: an off-bottom torque, an at-bottom torque, and a top drive rated torque.
 15. The controller of a drill rig system as claimed in claim 12, wherein determining the reference torque comprises measuring at least one of: an off-bottom torque, an at-bottom torque, and a top drive rated torque.


38. The controller of a drill rig system as claimed in claim 34, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to measure the surface torque oscillations of the drill string by:
filtering the collected torque present value data;
sorting the filtered torque present value data to obtain a set of large values p and a set of small values q;
averaging the set of large values p and averaging the set of small values q; and
subtracting the average of the set of small values q from the average of the set of large values p to obtain an amplitude of torsional fluctuations;
wherein the dividing collected torque present value data by the determined reference torque comprises dividing the amplitude of torsional fluctuations by the determined reference torque to obtain the surface torque oscillation performance index.
 16. The controller of a drill rig system as claimed in claim 12, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to measure the surface torque oscillations of the drill string by:
filtering the collected torque present value data;
sorting the filtered torque present value data to obtain a set of large values p and a set of small values q;
averaging the set of large values p and averaging the set of small values q; and
subtracting the average of the set of small values q from the average of the set of large values p to obtain an amplitude of torsional fluctuations;
wherein the dividing collected torque present value data by the determined reference torque comprises dividing the amplitude of torsional fluctuations by the determined reference torque to obtain the surface torque oscillation performance index.



39. The controller of a drill rig system as claimed in claim 38, wherein the filtering the collected torque present value data 



40. The controller of a drill rig system as claimed in claim 34, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to modify at least one drilling parameter selected from: drill string rotational speed, weight of the drill string on the drilling rig, slip stick mitigation control, and rate of penetration.
 18. The controller of a drill rig system as claimed in claim 12, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to modify at least one drilling parameter selected from: drill string rotational speed, weight of the drill string on the drilling rig, slip stick mitigation control, and rate of penetration.


41. The controller of a drill rig system as claimed in claim 34, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to display the surface torque oscillation performance index.
 19. The controller of a drill rig system as claimed in claim 12, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to display the surface torque oscillation performance index.	


42. The controller of a drill rig system as claimed in claim 34, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to average the surface torque oscillation performance indexes for selected fundamental oscillation time periods.
 20. The controller of a drill rig system as claimed in claim 12, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to average the surface torque oscillation performance indexes for selected fundamental oscillation time periods.


43. The controller of a drill rig system as claimed in claim 34, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to poll the surface torque oscillation performance indexes for selected fundamental oscillation time periods.
 21. The controller of a drill rig system as claimed in claim 12, wherein the set of computer readable instructions stored in the non-transitory storage medium comprise further instructions, wherein when the further instructions are executed by the processor allow the controller to poll the surface torque oscillation performance indexes for selected fundamental oscillation time periods.


44. The controller of a drill rig system as claimed in claim 34, wherein the non-transitory storage medium is implemented in a control device selected from PLC at Level 1 (Bottom), and an industrial PC running middleware software at Level 2 (Middle).
 22. The controller of a drill rig system as claimed in claim 12, wherein the non-transitory storage medium is implemented in a control device selected from PLC at Level 1 (Bottom), and an industrial PC running middleware software at Level 2 (Middle).


The limitations, i.e. applying a weight of the drill string on the drill rig, as cited in patent application does not change the scope and for torque measurement, it is an inherent property of instant application. Therefore, inventions are considered to be same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Bailey et al. (US 2018/0283161) discloses a method for drilling a wellbore in a subterranean formation, comprising: a) obtaining initial drilling parameters characterizing a drilling operation using an initial drill string, wherein the initial drilling 
b) Lai et al. (US 2016/0076354) discloses a method for detecting stick-slip in a drillstring includes (a) measuring a parameter that is a function of a torque applied to the drillstring by a top drive system over a selected time period, the measuring being performed by at least one surface sensor that produces measurement data including torque values over a frequency range; (b) filtering out measurement data that has a frequency outside a selected frequency band, the selected frequency band including a resonant frequency of the drillstring; (c) identifying a minimum and a maximum torque value in the filtered measurement data and determining a difference of these two values; (d) determining a surface stick-slip index by dividing the difference of the maximum and minimum torque values by an average torque value over the selected time period; and (e) displaying the surface stick-slip index on a display.
.

Allowable Subject Matter
Claims 23-44 would be allowable if rewritten in independent form including all of the limitations of the allowable subject matter and any intervening claims and overcome DP rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claim 23 and 34 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of ”determining an amplitude of torque oscillation from the collected torque present value data; determining a reference torque; and dividing the determined amplitude of torque oscillation by the determined reference torque to obtain a surface torque 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864